Citation Nr: 0942447	
Decision Date: 11/06/09    Archive Date: 11/12/09

DOCKET NO.  09-34 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a disability rating greater than 30 percent 
for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel






INTRODUCTION

The Veteran had service from February 1952 to November 1953.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating decision by the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
New Orleans, Louisiana, which awarded an increased disability 
rating of 30 percent for the Veteran's service-connected 
PTSD, effective as of the date of claim.  The Veteran 
expressed disagreement with the assigned disability rating 
and perfected a substantive appeal.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDING OF FACT

The Veteran's PTSD has been manifested by no more than 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.


CONCLUSION OF LAW

The schedular criteria for a 50 percent disability rating for 
service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 
5103, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9411 (2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence 
necessary to substantiate a claim for VA benefits. The Board 
has considered whether further development and notice under 
the Veterans Claims Assistance Act of 2000 (VCAA) or other 
law should be undertaken.  However, given the results 
favorable to the Veteran, further development under the VCAA 
or other law would not result in a more favorable result or 
be of assistance to this inquiry.

In the decision below, the Board grants an increased 
disability rating for the service-connected PTSD.  The RO 
will be responsible for addressing any notice defect with 
respect to the rating and effective date elements when 
effectuating the award. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

As to VA's duty to assist, the Board notes that pertinent 
records from all relevant sources identified by him, and for 
which he authorized VA to request, have been obtained.  38 
U.S.C.A. § 5103A.  VA has associated with the claims file the 
service treatment records and reports of his post-service 
care.  He has also been afforded a VA examination.

In light of the foregoing, the Board finds that there is no 
further action to be undertaken to comply with the provisions 
of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and 
that the Veteran will not be prejudiced by the Board's 
adjudication of his claim.

Increased disability ratings

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the Veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable 
doubt regarding the extent of the disability in the Veteran's 
favor.  38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the Veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2008).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2008);  
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where an increase in an existing disability rating based upon 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  If two 
evaluations are potentially applicable, the higher one will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the Veteran's 
favor.  38 C.F.R. § 4.3.  In determining the present level of 
a disability for any increased disability rating  claim, the 
Board must consider the application of staged ratings.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, 
where the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.

Based upon the guidance of the United States Court of Appeals 
for Veterans Claims (Court) in Hart, the Board has considered 
whether a staged rating is appropriate. However, in the 
present case, the Veteran's symptoms remained constant 
throughout the course of the period on appeal, and as such 
staged ratings are not warranted. 

The Veteran's service-connected PTSD is currently rated 
pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).  
PTSD is evaluated under the General Rating Formula for Mental 
Disorders, which provides that:

A 100 percent disability rating is warranted if there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; gross 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.

A 70 percent disability rating is warranted when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

A 50 percent disability rating is warranted for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 30 percent disability rating is warranted for occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  Id.

The symptoms recited in the criteria in the rating schedule 
for evaluating mental disorders are "not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating."  Mauerhan 
v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a 
claim for an increased rating, the adjudicator must consider 
all symptoms of a claimant's service-connected mental 
condition that affect the level of occupational or social 
impairment.  Id. at 443.

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.1994).

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).

It should also be noted that use of terminology such as 
"moderate" by VA examiners or other physicians, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2009).

The Board notes that the Veteran was awarded service 
connection for PTSD by rating action dated in August 1997, at 
which time a disability rating of 10 percent was awarded.  
This was based on a VA examination report dated in February 
1997 which had shown a diagnosis of generalized anxiety 
disorder, with depression; and many symptoms of PTSD.  A GAF 
of 50 had been assigned.  There was also a private medical 
record dated in March 1997 which had shown a diagnosis of 
PTSD.  In December 2006, the Veteran filed a claim for an 
increased disability rating for his service-connected PTSD.

A VA examination report dated in February 2007 shows that the 
Veteran was said to have been married for 55 years, having 
had two children, and was currently residing with his wife.  
He had a tenth grade education, and had not worked full time 
in 15 years.  Prior to that he was a school bus driver for 23 
years.  

The Veteran reported that he had been having nightmares, at 
least twice a month, and flashbacks concerning incidents in 
Korea.  He added that he had been involved in mental health 
treatment for the preceding 10 years at the Alexandria VA 
Medical Center. He could not name his physician but stated 
that he would take prescription medication which would help 
him settle down to a degree.  He described that he would have 
shakes so bad that he could not even get a haircut.  His 
overall intellect and social maturity was quite low, and he 
was overall not expansive when it came to describing his 
situation.  Therefore, his report of symptoms, in the 
examiner's opinion, were a minimal representation of his 
actual PTSD condition.

The Veteran was unable to think of any specific functional 
deficits related to his PTSD, as it concerned occupational 
functioning.  However, it was the examiner's opinion that his 
anxiety, which could be seen to be related to his PTSD, had a 
strong effect on all of his functioning including both social 
and occupational.  He described having had numerous social 
problems through the years.  In the past, he would consume 
lots of alcohol to calm his nerves.  He added that he had 
given his wife lots of problems.  He stated that he had been 
shy and reserved.  He also described having problems with 
both of his children.  He stated that his daughter committed 
suicide at the age of 45.  He stated that he had one son had 
been in prison for the preceding years.  He stated that he 
had four grandchildren and was raising one granddaughter.  He 
was able to engage in a normal range and variety of 
activities of daily living without interruption of his 
typical daily routine.  He stated his leisure activities 
included watching television or "doing nothing."  He added 
that he used to hunt and fish, but that he had a lot of back 
pain which would interfere with some of his leisure 
activities.

Mental status examination revealed that he acted very anxious 
during the course of the interview.  He seemed to be 
indicating that he had extreme anxiety and was treated for 
his anxiety while he was in Korea.  His thought processes 
were logical, coherent, and relevant.  He was an attractive, 
articulate, verbal, well-dressed, and well-groomed individual 
who was overall cooperative and mentally intact.  He 
exhibited good social skills.  He seemed intelligent, and his 
speech was well understood.

He was well oriented to time, place, person, and situation.  
His affect was one of excitation.  His reasoning was good.  
Fund of general information was good.  He exhibited no 
psychomotor slowing but did exhibit agitation and 
restlessness.  His verbal comprehension was good.  He seemed 
quite distractable and stated that his short-term memory was 
poor.  His sensorium was very cloudy.  He denied having any 
head trauma, seizure, or stroke.

A review of psychological symptoms resulted in the 
endorsement of anxiety as well as depression, anhedonia, and 
nightmares.  He denied having any anger control problems.  He 
denied having any hallucinations or delusions or risk factors 
such as suicidal or homicidal ideas.  His problem behaviors 
had to do with his extreme anxiety, which was secondary to 
the PTSD.  Although he had not worked full time for some 
years, the examiner opined that he had significant 
occupational impairment because of his anxiety secondary to 
his PTSD.  He also had great difficulty in social 
functioning.  He was shy and reserved and had had difficulty 
at times getting along with his wife.  Furthermore, he had 
problems with both of his children.  He had very few social 
contacts.

The examiner indicated that the Veteran's PTSD was worse than 
his current rating.  He had an extreme anxiety condition 
associated with his PTSD, which had been noted in a prior 
examination in 1997.  He reported thoughts and nightmares, as 
well as, reaction to similar symbols.  He had persistent 
avoidance symptoms including diminished social interest, 
shyness, and social detachment.  He had arousal symptoms such 
as sleep problems, concentration problems, and startle 
symptoms. All of these symptoms were related to his chronic 
PTSD.  The diagnosis was severe and chronic PTSD; anxiety 
disorder, secondary to the PTSD; and depressive disorder, 
secondary to the PTSD.  A GAF of 55 was assigned.

The examiner explained that there were three diagnoses, with 
the anxiety disorder and depressive disorder considered to be 
secondary to his PTSD.  It was noted that the Veteran had 
been treated for his mental condition while he had been in 
Korea. Overall, he had a limited Intelligence Quotient (IQ) 
and poor comprehension.  He was socially immature.  The 
examiner opined that the Veteran presented with a genuine and 
severe case of anxiety secondary to his PTSD.  This was 
evidenced by his presentation in the interview and by his 
valid Minnesota Multiphasic Personality Inventory (MMPI).  He 
suffered trauma with both his children, and this contributed 
to his anxiety and depression.  Overall, his condition was 
worse by far than his current rating (which the Board notes 
at the time of examination was 10 percent). He was said to be 
extremely shy, and was virtually overcome by his anxiety.

As discussed above, a 50 percent disability rating for PTSD 
requires that occupational and social impairment is found 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory 
or stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.

The Veteran has described experiencing sleep problems, 
concentration problems, increased startle response, 
diminished social interest, shyness, social detachment, 
depression, anxiety, nightmares, and flashbacks.  The 
Veteran's GAF score since filing his claim for service 
connection have predominantly ranged from 50 to 55. This is 
indicative of a disability that is manifested by moderate to 
serious symptoms, with moderate to serious impairment in 
social and occupational functioning.  The Board finds that 
such moderate to serious impairment is roughly commensurate 
with the rating criteria for 50 percent under Diagnostic Code 
9411.  In this regard, the VA examiner described that 
although he had not worked full time for some years, the 
Veteran had significant occupational impairment because of 
his anxiety secondary to his PTSD.  However, while socially 
isolated, he was able to maintain a relationship with his 
wife and was raising one granddaughter.

Although he does not exhibit all of the symptomatology 
consistent with a 50 percent disability rating, the Board 
finds that overall the Veteran's disability picture more 
nearly approximates that which allows for a 50 percent 
disability rating.

The Board has additionally reviewed the evidence to determine 
if a disability rating in excess of 50 percent may be 
assigned under the rating criteria.  After a review of the 
evidence of record, the Board concludes that the Veteran's 
PTSD is not productive of occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  As such, the medical 
evidence contains no support for the assignment of a 70 
percent disability rating.

Additionally, the Board has considered the statements of the 
Veteran as to the extent of his current PTSD.  He is 
certainly competent to report that his symptoms are worse.  
Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in 
evaluating a claim for an increased schedular disability 
rating, VA must consider the factors as enumerated in the 
rating criteria discussed above, which in part involves the 
examination of clinical data gathered by competent medical 
professionals.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  
To the extent that the Veteran argues or suggests that the 
clinical data supports an increased disability rating or that 
the rating criteria should not be employed, he is not 
competent to make such an assertion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992) (holding that a 
witness must be competent in order for his statements or 
testimony to be probative as to the facts under 
consideration).

Accordingly, the Board finds that overall disability picture 
most closely approximates the criteria for a 50 percent 
disability rating.  As noted above, based upon the guidance 
of the Court in Hart, the Board has considered whether a 
staged rating is appropriate.  However, in the present case, 
the Veteran's symptoms remained relatively constant 
throughout the course of the period on appeal and as such 
staged ratings are not warranted.

Extra-schedular consideration

Finally, the Board finds that there is no showing that the 
Veteran's PTSD reflects so exceptional or so unusual a 
disability picture as to warrant referral for extra-schedular 
consideration.  His PTSD is not productive of marked 
interference with employment or frequent periods of 
hospitalization, and has not otherwise rendered impractical 
the application of the regular schedular standards.  The 
Board recognizes that the examiner February 2007 indicated 
that while the Veteran had not worked full time for some 
years, he had significant occupational impairment.  
Significant occupational impairment is contemplated by the 
rating schedule as set forth above, and the examiner did not 
conclude that the Veteran had total occupational impairment.  
It was described that when the Veteran had been working, he 
had been able to work as a bus driver for 23 years.  Here, 
the rating criteria reasonably describe the Veteran's 
disability level and symptomatology; thus, his disability 
picture is contemplated by the rating schedule, and the 
assigned schedular disability rating is, therefore, adequate.  
See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  As such, 
the Board concluded that the criteria for submission for 
assignment of an extra-schedular rating are not met.  Thus, 
the Board is not required to remand this claim for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).



ORDER

A disability rating of 50 percent for service-connected PTSD 
is granted, subject to the applicable criteria governing the 
payment of monetary benefits.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


